Citation Nr: 1009565	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  06-29 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a chronic left leg 
disorder to include fracture residuals.  

2.  Entitlement to service connection for a chronic sinus 
disorder.  

3.  Entitlement to service connection for a chronic 
respiratory disorder to include bronchitis.  

4.  Entitlement to service connection for a chronic headache 
disorder.  

5.  Entitlement to service connection for a chronic 
disability manifested by joint pain.  

6.  Entitlement to service connection for a chronic dental 
disorder to include broken teeth.  

7.  Entitlement to a compensable disability evaluation for 
the Veteran's lumbosacral spine degenerative disc disease for 
the period prior to August 11, 2008.  

8.  Entitlement to a disability evaluation in excess of 20 
percent for the Veteran's lumbosacral spine degenerative disc 
disease for the period on and after August 11, 2008.  

9.  Entitlement to an initial compensable disability 
evaluation for the Veteran's left hand disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran had certified active service from August 1984 to 
January 1985; from July 1991 to October 1991; and from 
February 2003 to May 2004.  He had additional duty with the 
Alabama Army National Guard.  The Veteran served in Southwest 
Asia.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which, in pertinent 
part, established service connection for both a back disorder 
and a left hand disorder; assigned noncompensable evaluations 
for those disabilities; effectuated the awards as of May 22, 
2004; and denied service connection for depression, memory 
loss, left leg fracture residuals, a sinus disorder, 
bronchitis, headaches, aching joints, and broken teeth.  In 
June 2006, the RO granted service connection for 
posttraumatic stress disorder (PTSD) with depression and 
memory loss; assigned a 50 percent evaluation for that 
disability; and effectuated the award as of May 22, 2004.  In 
October 2008, the RO, in pertinent part, recharacterized the 
Veteran's back disorder as lumbosacral spine degenerative 
disc disease; increased the evaluation for that disability 
from noncompensable to 20 percent; and effectuated the award 
as of August 11, 2008.  

The Board observes that the Veteran has appealed from the 
initial evaluations assigned for his service-connected 
lumbosacral spine and left hand disabilities.  In Fenderson 
v. West, 12 Vet. App. 119 (1999), the United States Court of 
Appeals for Veterans Claims (Court) addressed a similar 
appeal and directed that it was specifically not a claim for 
an increased disability evaluation.  However, the Court did 
not provided a specific name for the issue in lieu of 
"increased disability evaluation."  In the absence of such 
direction, the Board has framed the issues as entitlement to 
a compensable disability evaluation for the Veteran's 
lumbosacral spine degenerative disc disease for the period 
prior to August 11, 2008; a disability evaluation in excess 
of 20 percent for his lumbosacral spine degenerative disc 
disease for the period on and after August 11, 2008; and an 
initial compensable disability evaluation for his left hand 
disability.  The Veteran is not prejudiced by such action.  
The Board has not dismissed any issue and the law and 
regulations governing the evaluation of disabilities are the 
same regardless of how the issue is styled.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the Veteran if further action is 
required on his part.  


REMAND

The Veteran advances that he incurred chronic left leg, 
sinus, respiratory, headache, joint, and dental disabilities 
during active service/active duty with the Alabama Army 
National Guard.  He contends further that a compensable 
evaluation for the period prior to August 11, 2008, and an 
evaluation in excess of 20 percent for the period on and 
after August 11, 2008, for his lumbosacral spine degenerative 
disc disease and an initial compensable evaluation for his 
left hand disability are warranted.  

In reviewing the claims files, the Board observes that 
Notices of Waiver of VA Compensation or Pension to Receive 
Military Pay and Allowances (VA Form 21-8951) state that the 
Veteran received military training pay in 2007 and 2008.  An 
April 2008 VA psychiatric evaluation relates that he received 
a medical discharge from the Alabama Army National Guard on 
April 8, 2008.  The Veteran's complete periods of active 
duty, active duty for training, and inactive duty for 
training with the Alabama Army National Guard have not been 
verified.  

Once the Secretary of the VA undertakes to provide an 
examination, even if not statutorily obligated to do so, he 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided.  Barr v. 
Nicholson, 21 Vet. App. 303, 311 (2007).  The Veteran was 
afforded VA examinations for compensation purposes prior to 
the RO's verification of the specific dates of his periods of 
active duty, active duty for training, and inactive duty 
training with the Air Force Reserve.  In the absence of that 
information, the VA examiners could not competently and 
accurately opine whether any of the claimed disabilities had 
been initially manifested during such periods.  Similarly, 
the evaluations of the Veteran's lumbosacral spine and left 
hand were performed without the benefit of additional 
contemporaneous and potentially relevant service treatment 
records.  

The VA should obtain all relevant VA and private treatment 
records which could potentially be helpful in resolving the 
Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 
(1990).  The VA's duty to assist includes, in appropriate 
cases, the duty to conduct a thorough and contemporaneous 
medical examination which is accurate and fully descriptive.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 
6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991). 

The Veteran advances that he incurred the claimed 
disabilities during his periods of military duty.  Lay 
assertions may serve to support a claim for service 
connection by establishing the occurrence of observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a) 
(West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has 
clarified that lay evidence can be competent and sufficient 
to establish a diagnosis or etiology when (1) a lay person is 
competent to identify a medical condition; (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
Veteran's complete periods of active 
duty, active duty for training, and 
inactive duty for training (i.e., the 
specific dates of entrance and exit from 
each period of duty) with the Alabama 
Army National Guard and (2) forward all 
available service treatment records 
associated from such duty for 
incorporation into the record.  

2.  Then contact the Veteran and request 
that he provide information as to all 
treatment of his service-connected 
lumbosacral spine degenerative disc 
disease and left hand disabilities since 
August 2008. Upon receipt of the 
requested information and the appropriate 
releases, contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation, not already of record, for 
incorporation into the record.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
Veteran's treatment after August 2008, 
not already of record, be forwarded for 
incorporation into the record.  

4.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his claimed chronic left leg 
disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic left leg disability had its onset 
during active service/active duty; is 
etiologically related to the Veteran's 
inservice left tibial stress fracture; 
otherwise originated during active 
service/active duty; and/or is 
etiologically related to and/or increased 
in severity beyond its natural 
progression due to his service-connected 
disabilities.  The examiner should 
provide the complete rationale for all 
opinions expressed.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

5.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his claimed chronic sinus 
disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic sinus disability had its onset 
during active service/active duty; is 
etiologically related to the Veteran's 
inservice respiratory and nasal 
complaints and exposure to smoke; or 
otherwise originated during active 
service/active duty.  The examiner should 
provide the complete rationale for all 
opinions expressed.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

6.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his claimed bronchitis.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic respiratory disability had its 
onset during active service/active duty; 
is etiologically related to the Veteran's 
inservice respiratory and nasal 
complaints and exposure to smoke; or 
otherwise originated during active 
service/active duty.  The examiner should 
provide the complete rationale for all 
opinions expressed.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

7.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his claimed chronic headache 
disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any chronic 
headache disorder had its onset during 
active service/active duty; is 
etiologically related to the Veteran's 
inservice musculoskeletal trauma; or 
otherwise originated during active 
service/active duty.  The examiner should 
provide the complete rationale for all 
opinions expressed.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

8.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his claimed chronic joint 
disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic disorder manifested by joint pain 
had its onset during active 
service/active duty; is etiologically 
related to the Veteran's inservice 
musculoskeletal trauma; otherwise 
originated during active service/active 
duty; and/or is etiologically related to 
and/or increased in severity beyond its 
natural progression due to his 
service-connected disabilities.  The 
examiner should provide the complete 
rationale for all opinions expressed.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

9.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the nature and 
etiology of his claimed chronic dental 
disorder.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should advance an opinion as 
to whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); or 
less likely than not (i.e., probability 
less than 50 percent) that any identified 
chronic gastrointestinal disability had 
its onset during active service/active 
duty; is etiologically related to the 
Veteran's inservice trauma; and/or 
otherwise originated during active 
service/active duty.  The examiner should 
provide the complete rationale for all 
opinions expressed.  

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

10.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his service-connected 
lumbosacral spine degenerative disc 
disease.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  

The examiner should further identify the 
limitation of activity imposed by the 
Veteran's lumbosacral spine degenerative 
disc disease with a full description of 
the effect of the disability upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.  Determinations on whether the 
Veteran exhibits pain with use of his 
lumbosacral spine should be noted and 
described.  If feasible, the 
determinations concerning pain, weakness 
and fatigability should be portrayed in 
terms of the degree of additional range 
of motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the Veteran's lumbosacral spine 
degenerative disc disease upon his 
vocational pursuits.

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

11.  Then schedule the Veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his service-connected left 
hand disability.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner should further identify the 
limitation of activity imposed by the 
Veteran's service-connected left hand 
disability with a full description of the 
effect of the disability upon his 
ordinary activities.  The examiner should 
fully describe any weakened movement, 
excess fatigability, and incoordination 
present.  Determinations on whether the 
Veteran exhibits pain with use of his 
left hand should be noted and described.  
If feasible, the determinations 
concerning pain, weakness and 
fatigability should be portrayed in terms 
of the degree of additional range of 
motion loss or ankylosis.  If such a 
determination is not feasible, this 
should be stated for the record and the 
reasons provided.  The examiner should 
express an opinion as to the impact of 
the Veteran's left hand disability upon 
his vocational pursuits.

Send the claims folders to the examiner 
for review of pertinent documents 
therein.  The examination report should 
specifically state that such a review was 
conducted.  

12.  Then readjudicate the Veteran's 
entitlement to service connection for a 
chronic left leg disorder to include 
fracture residuals, a chronic sinus 
disorder, a chronic respiratory disorder 
to include bronchitis, a chronic headache 
disorder, a chronic disability manifested 
by joint pain, and a chronic dental 
disorder to include broken teeth; a 
compensable evaluation for his 
lumbosacral spine degenerative disc 
disease for the period prior to August 
11, 2008; an evaluation in excess of 20 
percent for his lumbosacral spine 
degenerative disc disease for the period 
on and after August 11, 2008; and an 
initial compensable evaluation for his 
left hand disability with express 
consideration of 38 C.F.R. § 3.310(a) 
(2009); the Court's decision in Allen v. 
Brown, 7 Vet. App. 439 (1995); and the 
Federal Circuit's decision in Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

If the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a SSOC 
which addresses all relevant actions 
taken on the claims, to include a summary 
of the evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Veteran 
should be given the opportunity to 
respond to the SSOC.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  




_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

